Exhibit 12 AMR CORPORATION Computation of Ratio of Earnings to Fixed Charges (in millions) 2008 2007 2006 2005 2004 Earnings: Income (loss) before income taxes and cumulative effect of accounting change $ (2,118 ) $ 456 $ 189 $ (893 ) $ (781 ) Add:Total fixed charges (per below) 1,678 1,876 1,987 1,882 1,784 Less:Interest capitalized 33 20 29 65 80 Total earnings (loss) $ (473 ) $ 2,312 $ 2,147 $ 924 $ 923 Fixed charges: Interest $ 703 $ 857 $ 969 $ 897 $ 822 Portion of rental expense representative of the interest factor 847 898 898 876 869 Amortization of debt discount 128 121 120 109 93 Total fixed charges $ 1,678 $ 1,876 $ 1,987 $ 1,882 $ 1,784 Ratio of earnings to fixed charges - 1.23 1.08 - - Coverage deficiency $ 2,151 $ - $ - $ 958 $ 861
